                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ROXANNE TUNISON and JON TUNISON,                   CASE NO. C19-0503-JCC
      wife and husband, and the marital community
10
      comprised thereof; and ELIAS TUNISON, a            MINUTE ORDER
11    single man,

12                          Plaintiffs,
                 v.
13
      SAFECO INSURANCE COMPANY OF
14
      ILLINOIS, a foreign corporation,
15
                            Defendant.
16

17
            The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            This matter comes before the Court on the parties’ stipulated motion to continue the
20
     mediation deadline in this case (Dkt. No. 12). Having thoroughly considered the stipulated
21
     motion and the relevant record, and finding good cause, the Court hereby GRANTS the motion.
22
     The parties shall participate in mediation pursuant to Western District of Washington Local Civil
23
     Rule 39.1 no later than November 20, 2019.
24
            //
25
            //
26
            //

     MINUTE ORDER
     C19-0503-JCC
     PAGE - 1
 1        DATED this 25th day of October 2019.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0503-JCC
     PAGE - 2
